Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENOVA INTERNATIONAL, INC.

 

AMENDED AND RESTATED

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EFFECTIVE SEPTEMBER 13, 2017

 




 

--------------------------------------------------------------------------------

 

ENOVA INTERNATIONAL, INC.

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Enova International, Inc. (the “Controlling Company”) originally established a
Supplemental Executive Retirement Plan effective as of the 1st day of January,
2012 (the “Original Plan”), and now the Controlling Company desires as of
________, 2017 to amend, restate and replace in its entirety that Original Plan
with the following Amended and Restated Supplemental Executive Retirement Plan
as set forth herein (the “Plan”).

 

 

BACKGROUND AND PURPOSE

 

 

A.Goal.  The Controlling Company desires to provide certain of its designated
key management employees (and those of its affiliated companies that participate
in the Plan) with such amounts of deferred compensation as the terms of the Plan
may permit and as the Controlling Company may determine.

 

B. Purpose.  The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these awards of deferred compensation may be made
and to describe the nature and extent of the employees’ rights to such amounts.

 

C.Type of Plan.  The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees.  It is intended
that this Plan comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

 

1.1

Account

1

 

1.2

Active Participant

1

 

1.3

Administrative Committee

1

 

1.4

Affiliate

1

 

1.5

Beneficiary

1

 

1.6

Board

1

 

1.7

Cash America SERP

1

 

1.8

Change in Control

1

 

1.9

Code

 

2

 

1.10

Company

2

 

1.11

Compensation

2

 

1.12

Compensation Committee

2

 

1.13

Controlling Company

2

 

1.14

Discretionary-Eligible Employee

3

 

1.15

Discretionary Contributions

3

 

1.16

Effective Date

3

 

1.17

Eligible Employee

3

 

1.18

ERISA

3

 

1.19

FICA Tax

3

 

1.20

Financial Hardship

3

 

1.21

Investment Election

3

 

1.22

Investment Funds

3

 

1.23

Key Employee

3

 

1.24

Payment Date

4

 

1.25

Participant

4

 

1.26

Plan

4

 

1.27

Plan Year

4

 

1.28

Savings Plan

4

 

1.29

Separate from Service or Separation from Service

4

 

 

(a)

Leaves of Absence

4

 

 

(b)

Status Change

4

 

 

(c)

Termination of Employment

5

 

1.30

Supplemental-Eligible Employee

5

 

1.31

Supplemental Contributions

5

 

1.32

Surviving Spouse

5

 

1.33

Trust or Trust Agreement

5

 

1.34

Trust Fund

5

 

1.35

Trustee

6

 

1.36

Valuation Date

6

 

1.37

Years of Service

6

 

 

ARTICLE II ELIGIBILITY AND PARTICIPATION

6

 

2.1

Initial Eligibility Requirements

6

 

 

(a)

Supplemental Contributions

6

 

 

(b)

Discretionary Contributions

6






 

i

--------------------------------------------------------------------------------

 

 

2.2

Procedure for Admission

6

 

2.3

Cessation of Eligibility

6

 

 

ARTICLE III PARTICIPANTS’ ACCOUNTS AND CREDITING OF CONTRIBUTIONS

7

 

3.1

Participants’ Accounts

7

 

 

(a)

Establishment of Accounts

7

 

 

(b)

Nature of Contributions and Accounts

7

 

 

(c)

Several Liabilities

7

 

 

(d)

General Creditors

7

 

3.2

Supplemental Contributions

7

 

 

(a)

Crediting of Supplemental Contributions

7

 

 

(b)

Amount of Supplemental Contributions

7

 

3.3

Discretionary Contributions

8

 

3.4

Debiting of Distributions

8

 

3.5

Crediting of Earnings

8

 

3.6

Value of Account

8

 

3.7

Vesting

9

 

 

(a)

Time of Vesting

9

 

 

(b)

Change in Control

9

 

 

(c)

Job Abolishment

9

 

 

(d)

Forfeiture

9

 

3.8

Notice to Participants of Account Balances

9

 

3.9

Good Faith Valuation Binding

9

 

3.10

Errors and Omissions in Accounts

10

 

 

ARTICLE IV INVESTMENT FUNDS

10

 

4.1

Selection by Administrative Committee

10

 

4.2

Participant Direction of Deemed Investments

10

 

 

(a)

Nature of Participant Direction

10

 

 

(b)

Investment of Contributions

10

 

 

(c)

Investment of Existing Account Balances

10

 

 

(d)

Administrative Committee Discretion

11

 

 

ARTICLE V PAYMENT OF ACCOUNT BALANCES

11

 

5.1

Amount of Benefit Payments

11

 

5.2

Timing and Form of Distribution

11

 

 

(a)

General Payment Date

11

 

 

(b)

General Payment Form

11

 

 

(c)

Modification of Defaults

11

 

5.3

Cashout of Accounts

12

 

 

(a)

Generally

12

 

 

(b)

Documentation of Determination

12

 

 

(c)

Six Month Delay for Key Employees

12

 

5.4

Medium of Payment

12

 

5.5

Death Benefits

12

 

5.6

Hardship Withdrawals

12

 

5.7

Taxes

13

 

 

(a)

Amounts Payable Whether or Not Account is in Pay Status

13






 

ii

--------------------------------------------------------------------------------

 

 

 

(b)

Amounts Payable Only if Account is in Pay Status

13

 

5.8

Offset Account by Amounts Owed to the Company

13

 

5.9

No Acceleration of Account Payments

14

 

5.10

Amounts Transferred from the Cash America SERP

14

 

 

ARTICLE VI CLAIMS

14

 

6.1

Initial Claim

14

 

 

(a)

Rights

14

 

 

(b)

Procedure

14

 

6.2

Appeal

15

 

6.3

Satisfaction of Claims

15

 

 

ARTICLE VII SOURCE OF FUNDS; TRUST

15

 

7.1

Source of Funds

15

 

7.2

Trust

16

 

7.3

Funding Prohibition under Certain Circumstances

16

 

 

ARTICLE VIII RIGHTS AND DUTIES UNDER THE PLAN

16

 

8.1

Controlling Company Action

16

 

8.2

Administrative Committee Organization and Action

16

 

8.3

Rights and Duties

17

 

8.4

Compensation, Indemnity and Liability

17

 

 

ARTICLE IX AMENDMENT AND TERMINATION

18

 

9.1

Amendments

18

 

9.2

Freezing or Termination of Plan

18

 

 

(a)

Freezing

18

 

 

(b)

Termination

18

 

 

ARTICLE X MISCELLANEOUS

18

 

10.1

Beneficiary Designation

18

 

 

(a)

General

18

 

 

(b)

No Designation or Designee Dead or Missing

18

 

10.2

Distribution pursuant to a Domestic Relations Order

19

 

10.3

Taxation

19

 

10.4

No Employment Contract

19

 

10.5

Headings

19

 

10.6

Gender and Number

20

 

10.7

Assignment of Benefits

20

 

10.8

Legally Incompetent

20

 

10.9

Governing Law

20

 

10.10

Exclusive Benefit

20

 

 

 

 

iii

--------------------------------------------------------------------------------

Exhibit 10.1

 

STATEMENT OF AGREEMENT

 

To establish the Plan with the purposes and goals as hereinabove described, the
Controlling Company hereby sets forth the terms and provisions of the Plan as
follows:

 

 

Article I
DEFINITIONS

For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meaning set forth below unless a different meaning plainly
is required by the context.

1.1Account means, with respect to a Participant or Beneficiary, the total dollar
amount or value evidenced by the last balance posted and actually credited in
accordance with the terms of the Plan to the account record established for such
Participant or Beneficiary.  As determined by the Administrative Committee, an
Account may be subdivided into separate subaccounts.

1.2Active Participant means any Discretionary-Eligible Employee or
Supplemental-Eligible Employee, as applicable, who has become a Participant and
who has not been removed from active participation in the Plan as described in
Section 2.3.

1.3Administrative Committee means the administrative committee of the Savings
Plan, or such other committee as will be appointed by the Board, which will act
on behalf of the Controlling Company to administer the Plan, as provided for in
Article VIII.  

1.4Affiliate means any entity that is required to be aggregated with the
Controlling Company under Code Sections 414(b) or (c).  

1.5Beneficiary means, with respect to a Participant, the person(s) designated or
identified in accordance with Section 10.1 to receive any death benefits that
may be payable under the Plan upon the death of the Participant.

1.6Board means the Board of Directors of the Controlling Company.

1.7Cash America SERP means the Cash America International, Inc. Supplemental
Executive Retirement Plan.

1.8Change in Control means an event that is a change in the ownership of the
Controlling Company, a change in the effective control of the Controlling
Company or a change in the ownership of a substantial portion of the assets of
the Controlling Company, all as defined in Code Section 409A and guidance issued
thereunder. As a general overview, a Change in Control will occur on the date
that any of the following events occurs:

(i)Any one person, or more than one person acting as a group (as defined in Code
Section 409A), acquires ownership of Controlling Company stock that, together
with all other Controlling Company stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Controlling Company.  However, if any one person, or
more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of the
Controlling

 

--------------------------------------------------------------------------------

 

Company, the acquisition of additional stock by the same person or persons is
not considered to cause a change in the ownership of the Controlling Company or
to cause a change in the effective control of the Controlling Company.

(ii)The date any one person, or more than one person acting as a group, acquires
(or has acquired, during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
Controlling Company possessing 30 percent or more of the total voting power of
the stock of the Controlling Company.

(iii)The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Controlling
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
Controlling Company immediately before such acquisition or acquisitions.

(iv)The date a majority of the Controlling Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Controlling Company’s board
of directors before the date of the appointment or election.

Notwithstanding the foregoing provisions, neither a change in ownership under
clause (i) nor a change in effective control under clause (ii) shall be
considered to have occurred as a result of any acquisition or disposition of the
Controlling Company’s stock by, or an increase in the percentage of the
Controlling Company’s stock owned by, Cash America International, Inc. or any
entity required to be aggregated with Cash America International, Inc. under
Code Sections 414(b) or 414(c).  For clarification purposes and without limiting
the foregoing, the acquisition of the Controlling Company’s stock in a public
offering shall not result in a Change-in-Control unless required by Code Section
409A.

1.9Code means the Internal Revenue Code of 1986, as amended, and any succeeding
federal tax provisions.

1.10Company means the Controlling Company and any of its U.S.-based subsidiaries
except any such subsidiaries that affirmatively elect not to participate in the
Plan or that the Controlling Company affirmatively designates as not eligible to
participate in the Plan.  

1.11Compensation means, for a Participant for any Plan Year, the total of (i)
such Participant’s base salary earned for such Plan Year, plus (ii) the lesser
of the amount of his targeted or actual annual cash bonus that was paid during
such Plan Year and earned in the preceding Plan Year, under a plan adopted by
the Company, which bonus is determined and payable on an annual basis; provided,
the amount in (ii) will be deemed earned during the Plan Year in which paid and
prorated over each payroll period in such Plan Year.  

1.12Compensation Committee means the Management Development and Compensation
Committee of the Board.

1.13Controlling Company means Enova International, Inc., a Delaware corporation
with its principal place of business in Chicago, Illinois.

 

2

--------------------------------------------------------------------------------

 

1.14Discretionary-Eligible Employee means, for a Plan Year, an employee who is a
member of a select group of key management or highly compensated employees who
is selected by the Controlling Company as eligible to receive Discretionary
Contributions under the Plan.  

1.15Discretionary Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.3.

1.16Effective Date means January 1, 2012.  

1.17Eligible Employee means an individual who is a Discretionary-Eligible
Employee or a Supplemental-Eligible Employee.

1.18ERISA means the Employee Retirement Income Security Act of 1974, as
amended.  

1.19FICA Tax means the Federal Insurance Contributions Act tax imposed under
Code Sections 3101, 3121(a) and 3121(v)(2).

1.20Financial Hardship means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
the Participant’s dependent (as defined in Code Section 152(a)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  Financial Hardship will be determined by the Administrative
Committee on the basis of the facts of each case, including information supplied
by the Participant in accordance with uniform guidelines prescribed from time to
time by the Administrative Committee; provided, the Participant will be deemed
not to have a Financial Hardship to the extent that such hardship is or may be
relieved:

(a)Through reimbursement or compensation by insurance or otherwise;

(b)By liquidation of the Participant’s assets, to the extent the liquidation of
assets would not itself cause severe financial hardship; or

(c)By cessation of deferrals under a Company plan.

Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.

1.21Investment Election means a written, electronic or other form of election
pursuant to which a Participant may elect the Investment Funds in which the
amounts credited to his Account will be deemed to be invested.

1.22Investment Funds means the investment funds selected from time to time by
the Administrative Committee for purposes of determining the rate of return on
amounts deemed invested pursuant to the terms of the Plan.

1.23Key Employee means a Participant who is a “specified employee” as defined in
Code Section 409A as of: (i) for a Participant who Separates from Service on or
after the first day of a calendar year and before the first day of the fourth
month of such calendar year, the December 31 of the second calendar year
preceding the calendar year in which such Participant Separates from Service; or
(ii) for any other Participant, the preceding December 31.  For purposes of

 

3

--------------------------------------------------------------------------------

 

identifying Key Employees, the Participant’s compensation will mean all of the
items listed in Treasury Regulations Section 1.415(c)-2(b), and excluding all of
the items listed in Treasury Regulations Section 1.415(c)-2(c).

1.24Payment Date means the date on which all or a portion of the Participant’s
benefit is scheduled to be paid (in the case of a lump sum payment) or commenced
(in the case of installment payments) pursuant to the terms of the Plan.

1.25Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II.

1.26Plan means the Enova International, Inc. Supplemental Executive Retirement
Plan, as contained herein and all amendments hereto.  For tax purposes and
purposes of Title I of ERISA, the Plan is intended to be an unfunded,
nonqualified deferred compensation plan covering certain designated employees
who are within a select group of key management or highly compensated employees.

1.27Plan Year means the 12-consecutive-month period ending on December 31 of
each year.

1.28Savings Plan means the defined contribution retirement plan intended to be
qualified under Code Sections 401(a) and 401(k) that is maintained by the
Controlling Company.

1.29Separate from Service or Separation from Service means that a Participant
separates from service with the Affiliates as defined in Code Section 409A and
guidance issued thereunder.  Generally, a Participant separates from service if
the Participant dies, retires, or otherwise has a termination of employment with
the Affiliate that employs the Participant and all entities that would be
treated as a single employer with such Affiliate under Code Sections 414(b) or
(c), but substituting “at least 50 percent” instead of “at least 80 percent”
each place it appears in applying such rules, determined in accordance with the
following:  

(a)Leaves of Absence.  The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with the
Affiliates under an applicable statute or by contract.  A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the Participant will return to perform services for the
Affiliates.  If the period of leave exceeds 6 months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such 6-month period.  Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the Participant
to be unable to perform the duties of his position of employment or any
substantially similar position of employment, a 29-month period of absence will
be substituted for such 6-month period.

(b)Status Change.  Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury

 

4

--------------------------------------------------------------------------------

 

Regulations, to be treated as having a Separation from Service.  However, if a
Participant provides services as an employee and as a member of the Board of
Directors, the services provided as a director are not taken into account in
determining whether the Participant has a Separation from Service as an employee
for purposes of this Plan.

(c)Termination of Employment.  Whether a termination of employment has occurred
for purposes of this section is determined based on whether the facts and
circumstances indicate that the Affiliates and the Participant reasonably
anticipate that (i) no further services will be performed after a certain date,
or (ii) the level of bona fide services the Participant will perform after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Affiliates if the Participant has been providing services to the Affiliates less
than 36 months).  Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Participant continues
to be treated as an employee for other purposes (such as continuation of salary
and participation in employee benefit programs), whether similarly situated
service providers have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business.  For periods during which a Participant
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described in subsection (a) above, for purposes of this subsection
the Participant is treated as providing bona fide services at a level equal to
the level of services that the Participant would have been required to perform
to receive the compensation paid with respect to such leave of absence.  Periods
during which a Participant is on an unpaid bona fide leave of absence and has
not otherwise terminated employment are disregarded for purposes of this
subsection (including for purposes of determining the applicable 36-month (or
shorter) period).

1.30Supplemental-Eligible Employee means an individual who at any time during
the Plan Year is a member of a select group of key management or highly
compensated employees of the Company; provided, such individual will be or
become a Supplemental-Eligible Employee on the date such criterion is first
satisfied during such Plan Year.  Notwithstanding the foregoing, “Supplemental
Eligible Employee” does not include an individual for any portion of a Plan Year
during which the individual is seconded to the Company and is not entitled to
participate in Company retirement plans under the applicable secondment
agreement.

1.31Supplemental Contributions means the amount credited to a Participant’s
Account pursuant to Section 3.2.

1.32Surviving Spouse means, with respect to a Participant, the person who is
treated as married to such Participant under the laws of the state in which the
Participant resides.  The determination of a Participant’s Surviving Spouse will
be made as of the date of such Participant’s death.

1.33Trust or Trust Agreement means the separate agreement or agreements between
the Controlling Company and the Trustee governing the Trust Fund, and all
amendments thereto.

1.34Trust Fund means the total amount of cash and other property held by the
Trustee (or any nominee thereof) at any time under the Trust Agreement.

 

5

--------------------------------------------------------------------------------

 

1.35Trustee means the party or parties so designated from time to time pursuant
to the terms of the Trust Agreement.

1.36Valuation Date means each day on which the Trustee operates, and is open to
the public, for its business; provided, the value of an Account on a day other
than a Valuation Date will be the value determined as of the immediately
preceding Valuation Date.

1.37Years of Service means, with respect to a Participant, his total number of
years of vesting service as determined under the terms of the Savings Plan.

 

Article II
ELIGIBILITY AND PARTICIPATION

2.1Initial Eligibility Requirements.

(a)Supplemental Contributions. Each individual who becomes a
Supplemental-Eligible Employee on or after the Effective Date will become
eligible to receive Supplemental Contributions as of the date that such
individual becomes a Supplemental-Eligible Employee.

(b)Discretionary Contributions. Each individual who becomes a
Discretionary-Eligible Employee on or after the Effective Date will become
eligible to receive Discretionary Contributions as of the date that such
individual becomes a Discretionary-Eligible Employee.

2.2Procedure for Admission.

The Administrative Committee may require an Eligible Employee to complete such
forms and provide such data as the Administrative Committee determines in its
sole discretion.  Such forms and data may include, without limitation, the
Eligible Employee’s acceptance of the terms and conditions of the Plan and the
designation of a Beneficiary to receive any death benefits payable hereunder.  

2.3Cessation of Eligibility.  

Unless otherwise designated by the Controlling Company, in its sole discretion,
each Participant who ceases to be an active Discretionary-Eligible Employee or
Supplemental-Eligible Employee will cease to be eligible to receive any
Discretionary and/or Supplemental Contributions, respectively, under the Plan
for any period following such date.  The Controlling Company may, in its sole
discretion, remove an employee from active participation in the Plan as of the
first day of the following Plan Year (or any other date specified by the
Controlling Company), if, as of any day during a Plan Year, he ceases to satisfy
the criteria which qualified him as an Eligible Employee.  Even if his active
participation in the Plan ends, an employee will remain an inactive Participant
in the Plan until the earlier of (i) the date the full amount of his vested
Account (if any) is distributed from the Plan, or (ii) the date he again becomes
an Eligible Employee and recommences active participation in the Plan.  During
the period of time that an employee is an inactive Participant in the Plan, his
vested Account will continue to be credited with earnings as provided for in
Section 3.5.

 

6

--------------------------------------------------------------------------------

 

 

Article III
PARTICIPANTS’ ACCOUNTS AND CREDITING OF CONTRIBUTIONS

3.1Participants’ Accounts.

(a)Establishment of Accounts.  The Administrative Committee will establish and
maintain an Account on behalf of each Participant.  To the extent provided
herein, each Account will be credited with Supplemental and Discretionary
Contributions and earnings attributable to such Account, and will be debited by
the amount of all distributions.  A Participant’s Account may also include
amounts transferred from the Cash America SERP.  Each Account of a Participant
will be maintained until the vested value thereof has been distributed to or on
behalf of such Participant or his Beneficiary.

(b)Nature of Contributions and Accounts.  The amounts credited to a
Participant’s Account will be represented solely by bookkeeping entries.  Except
as provided in Article VII, no monies or other assets will actually be set aside
for such Participant.  All payments to a Participant or Beneficiary under the
Plan will be made from the general assets of the Company.

(c)Several Liabilities.  The Administrative Committee or the Controlling Company
will allocate the total liability to pay benefits under the Plan among the
Company in such manner and amount as the Administrative Committee or the
Controlling Company (as applicable) in its sole discretion deems appropriate.

(d)General Creditors.  Any assets which may be acquired by the Company in
anticipation of its obligations under the Plan will be part of the general
assets of the Company.  The Company’s obligation to pay benefits under the Plan
constitutes a mere promise of the Company to pay such benefits, and a
Participant or Beneficiary will be and remain no more than an unsecured, general
creditor of the Company.

3.2Supplemental Contributions.  

(a)Crediting of Supplemental Contributions.  As soon as administratively
feasible following the last day of each Plan Year (or such other date as
determined by the Controlling Company, in its sole discretion), the Controlling
Company may direct the Administrative Committee to credit a Supplemental
Contribution to the Account of each Participant who was a Supplemental-Eligible
Employee for any period during such Plan Year and is employed by the Company on
the last day of such Plan Year (or such other period as determined by the
Controlling Company).  

(b)

Amount of Supplemental Contributions.  The Controlling Company will determine
the amount, if any, of the Supplemental Contribution to be made for each Plan
Year for each Supplemental-Eligible Employee, and may determine different
amounts for specified Supplemental-Eligible Employees or groups of
Supplemental-Eligible Employees.  However, the targeted (but non-binding) amount
of Supplemental Contribution for each Plan Year will be determined as a
percentage of each Supplemental-Eligible Employee’s Compensation earned during
such Plan Year (or the portion thereof while such Participant was a
Supplemental-Eligible Employee), with such targeted percentage determined by the
Compensation Committee from time to time.  If a Supplemental-Eligible Employee
was a member of one group of Supplemental-

 

7

--------------------------------------------------------------------------------

 

Eligible Employees for part of the Plan Year and a member of one or more other
groups of Supplemental-Eligible Employees for another part of the Plan Year, the
applicable percentage for each group will be applied to the portion of his
Compensation earned during the portion of the Plan Year he held each such
position, with the portion of his Compensation attributable to an annual bonus
prorated based on the number of regular payroll periods for which the
Participant earned compensation for each eligible position during the year.  If
a Participant is not a Supplemental-Eligible Employee during the entire Plan
Year but remains employed by the Company on the last day of the Plan Year, the
applicable percentage for that person will be applied to the portion of his
Compensation earned during the portion of the Plan Year during which he was a
Supplemental-Eligible Employee.  For purposes of this subsection, a
Supplemental-Eligible Employee is deemed to earn compensation for a particular
payroll period on the regular pay date applicable to that payroll period.  

3.3Discretionary Contributions.  

At such time or times, in such amount and under such terms, as the Controlling
Company, in its sole discretion, may (but is not required to) determine and
direct, the Administrative Committee will credit to the Account of any
Discretionary-Eligible Employee a Discretionary Contribution.  To the extent any
special characteristics are to apply to any Discretionary Contributions, these
will be specified on an exhibit to the Plan and/or in the records of the
Administrative Committee.

3.4Debiting of Distributions.  

As of each Valuation Date, the Administrative Committee will debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.

3.5Crediting of Earnings.  

As of each Valuation Date, the Administrative Committee will credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date.  Such crediting
of earnings and/or losses will be effected as of each Valuation Date, based on
the investments applicable to the Participant’s Account pursuant to the terms of
Section 4.2.

3.6Value of Account.  

The value of a Participant’s Account as of any date will be equal to the
aggregate value of all contributions and all investment earnings deemed credited
to his Account as of such date, determined in accordance with this Article III.

 

8

--------------------------------------------------------------------------------

 

3.7Vesting.

(a)

Time of Vesting.  A Participant will become vested in his Account and the
earnings credited with respect thereto in accordance with the following
schedule:

Years of Service

Vested Percentage

Less than 1 Year of Service

0%

1 Year, but less than 2

20%

2 Years, but less than 3

40%

3 Years, but less than 4

60%

4 Years, but less than 5

80%

5 or more Years of Service

100%

 

(b)Change in Control.  If a Change in Control occurs, the Participant will be
immediately 100 percent vested in his Account and the earnings credited with
respect thereto as of the date of such Change in Control.  Any Supplemental or
Discretionary Contributions credited to the Participant’s Account and any
earnings credited with respect thereto after the date of a Change in Control
will continue to vest in accordance with the vesting schedule set forth in
subsection (a) hereof.

(c)Job Abolishment.  If a Participant’s employment is terminated as a result of
a job abolishment, the Participant will be immediately 100 percent vested in his
Account and the earnings credited with respect thereto.

(d)Forfeiture.  For all periods prior to the date a Participant becomes fully
vested in his Account, the nonvested portion of such Account will remain
forfeitable.  Upon a Participant’s termination of employment with all
Affiliates, the unvested portion of his Account will be immediately forfeited.  

3.8Notice to Participants of Account Balances.  

At least once for each Plan Year, the Administrative Committee will cause a
written statement of a Participant’s Account balance to be distributed to the
Participant.

3.9Good Faith Valuation Binding.  

In determining the value of the Accounts, the Administrative Committee will
exercise its best judgment, and all such determinations of value (in the absence
of bad faith) will be binding upon all Participants and their Beneficiaries.

 

9

--------------------------------------------------------------------------------

 

3.10Errors and Omissions in Accounts.

If an error or omission is discovered in the Account of a Participant, the
Administrative Committee, in its sole discretion, will cause appropriate,
equitable adjustments to be made as soon as administratively practicable
following the discovery of such error or omission.

 

Article IV
INVESTMENT FUNDS

4.1Selection by Administrative Committee.  

From time to time, the Administrative Committee will select two or more
Investment Funds for purposes of determining the rate of return on amounts
deemed invested in accordance with the terms of the Plan; provided, an
Investment Fund that is deemed invested primarily in equity securities of the
Controlling Company will not be a permitted investment.  The Administrative
Committee may change, add or remove Investment Funds on a prospective basis at
any time and in any manner it deems appropriate.

4.2Participant Direction of Deemed Investments.  

Each Participant generally may direct the manner in which his Account will be
deemed invested in and among the Investment Funds.  Any Participant investment
directions permitted hereunder will be made in accordance with the following
terms:

(a)Nature of Participant Direction.  The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his Account, and will not be treated or interpreted in any manner
whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media.  The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.

(b)Investment of Contributions.  Each Participant may make an Investment
Election prescribing the percentage of the future contributions that will be
deemed invested in each Investment Fund.  An initial Investment Election of a
Participant will be made as of the date the Participant commences participation
in the Plan and will apply to all contributions credited to such Participant’s
Account after such date.  Such Participant may make subsequent Investment
Elections as of any Valuation Date, and each such election will apply to all
such specified contributions credited to such Participant’s Account after the
Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time-to-time.  Any Investment Election made
pursuant to this subsection with respect to future contributions will remain
effective until changed by the Participant.

(c)Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund.  Such Participant may make
such Investment Elections as of any Valuation Date, and each such election will
be effective after the Administrative Committee

 

10

--------------------------------------------------------------------------------

 

(or its designee) has a reasonable opportunity to process such election.  Each
such election will remain in effect until changed by such Participant.

(d)Administrative Committee Discretion. The Administrative Committee will have
complete discretion to adopt and revise procedures to be followed in making such
Investment Elections.  Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the deadline for making elections, the effective
date of such elections and whether, and the extent to which, to charge any
Participant’s Account an administrative fee for making such Investment
Elections; provided, no other benefit or payment to a Participant will be
increased or decreased in connection with the imposition of, or failure to
impose, any fees against the Participant’s Account.  Any procedures adopted by
the Administrative Committee that are inconsistent with the deadlines or
procedures specified in this Section will supersede such provisions of this
Section without the necessity of a Plan amendment.  Unless otherwise determined
by the Administrative Committee, any investment elections in effect with respect
to a Participant’s contributions and accounts under the Cash America SERP will
be deemed to be such Participant’s initial investment elections under the Plan.

 

Article V
PAYMENT OF ACCOUNT BALANCES

5.1Amount of Benefit Payments.  

Payment of a benefit amount as of any Payment Date hereunder will be calculated
by determining the total of (i) the entire vested amount credited to the
Participant’s Account that is payable on such Payment Date, determined as of the
Valuation Date on which the distribution is processed; plus (ii) the vested
amount of Supplemental and Discretionary Contributions made since such Valuation
Date.  For purposes of this subsection, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure.

5.2Timing and Form of Distribution.  

(a)General Payment Date.  Except as provided in Section 5.3 and subsection (c)
hereof, the Payment Date for a Participant’s Account will be:  (i) the 30th day
after the date the Participant Separates from Service, in the case of a
Participant who is not a Key Employee on the date he Separates from Service; or
(ii) 6 months after the date the Participant Separates from Service, in the case
of a Participant who is a Key Employee on the date he Separates from Service.  

(b)General Payment Form.  Except as provided in subsection (c) hereof, the
vested portion of a Participant’s Account will be distributed in the form of a
single-sum payment.  

(c)Modification of Defaults.  To the extent permitted by the Administrative
Committee, a Participant who has not yet Separated from Service may make one
election to delay the payment (or commencement) of his Account payable under
subsection (a) and/or to change the form of payment to have his Account paid in
the form of annual installment payments, to change the number of installment
payments elected, or to elect a lump sum.  In the event of an election

 

11

--------------------------------------------------------------------------------

 

under this subsection, the Payment Date for such Participant’s Account will be
delayed to the 5-year anniversary of the Payment Date that would have applied
under subsection (a) above.  Any election under this subsection will not be
effective unless made at least 12 months before the Payment Date applicable
under subsection (a) above.  The following terms and conditions will apply to
installment payment elections made under this Section, if any:

(1)The installment payments will be made in substantially equal annual
installments (adjusted for investment earnings between payments in the manner
described in Section 3.5) over any period not in excess of 10 years.  Any
election under this subsection will specify the number of installment payments
elected.

(2)The initial value of the obligation for the installment payments will be
equal to the amount of the Participant’s Account balance calculated in
accordance with the terms of Section 5.1.

5.3Cashout of Accounts.

(a)Generally.  To the extent permitted under Code Section 409A, if at any time a
Participant’s Account balance (including, for purposes of this section,
non-elective deferral accounts under certain other nonqualified deferred
compensation plans required to be aggregated with the Plan under Code Section
409A) does not exceed the applicable dollar amount under Code Section
402(g)(1)(B), the Administrative Committee may elect, in its sole discretion, to
pay such Participant’s Account balance in an immediate single-sum payment.

(b)Documentation of Determination.  Any exercise of the Administrative
Committee’s discretion pursuant to this subsection will be evidenced in writing
no later than the date of the distribution.

(c)Six Month Delay for Key Employees.  Notwithstanding the foregoing, to the
extent required under Code Section 409A, no payment under this Section will be
made within 6 months after the date the Participant Separates from Service, in
the case of a payment to a Participant who is a Key Employee on the date he
Separates from Service.

5.4Medium of Payment.  

All distributions will be made in the form of cash.

5.5Death Benefits.  

If a Participant dies before full payment of his Account from the Plan is made,
the Beneficiary or Beneficiaries designated by such Participant in his latest
beneficiary designation form filed with the Administrative Committee will be
entitled to receive a distribution of vested amount credited to such
Participant’s Account.  The benefit will be distributed to such Beneficiary or
Beneficiaries 30 days after the date of the Participant’s death, in the form of
a single-sum payment in cash.

5.6Hardship Withdrawals.  

Upon receipt of (i) an application for a hardship withdrawal from a Participant
who has not yet received a distribution of his entire Account and (ii) the
Administrative Committee’s

 

12

--------------------------------------------------------------------------------

 

decision, made in its sole discretion, that a Participant has suffered a
Financial Hardship, the Administrative Committee will cause the Company to pay a
distribution to such Participant.  Such distribution will be paid in a single
sum payment in cash, within 90 days after the date the Administrative Committee
determines that a Financial Hardship exists, which must be prior to the
Participant’s Separation from Service.  The amount of such single sum payment
will be limited to the vested amount of the Participant’s Account that is
reasonably necessary to meet the Participant’s requirements resulting from the
Financial Hardship.  The amount of such distribution will reduce the
Participant’s Account balance as provided in Section 3.4.

5.7Taxes.  

(a)Amounts Payable Whether or Not Account is in Pay Status.  If the whole or any
part of any Participant’s or Beneficiary’s Account hereunder will become subject
to FICA Tax or any state, local or foreign tax obligations, which the Company
will be required to pay or withhold prior to the time the Participant’s Account
becomes payable hereunder, the Company will have the full power and authority to
withhold and pay such tax and related taxes as permitted under Code Section
409A.

(b)Amounts Payable Only if Account is in Pay Status.  If the whole or any part
of any Participant’s or Beneficiary’s Account hereunder is subject to any taxes
which the Company will be required to pay or withhold at the time the Account
becomes payable hereunder, the Company will have the full power and authority to
withhold and pay such tax out of any monies or other property that the Company
holds for the account of the Participant or Beneficiary, excluding, except as
provided in this Section, any portion of the Participant’s Account that is not
then payable.

5.8Offset Account by Amounts Owed to the Company.  

Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset a Participant’s Account by any
amount owed by such Participant or Beneficiary (whether or not such obligation
is related to the Plan) to the Company.  Notwithstanding the foregoing, no such
offset will apply if such offset will apply before the Account is otherwise
payable under the Plan, unless the following requirements are met: (i) the debt
owed was incurred in the ordinary course of the relationship between the
Participant and the Company, (ii) the entire amount of offset to which this
sentence applies in a single taxable year does not exceed $5,000, (iii) the
offset occurs at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant or Beneficiary, and (iv)
in the case of a Participant who is a Key Employee on the date he Separates from
Service, the offset does not occur within six months after the date the
Participant Separates from Service.

 

13

--------------------------------------------------------------------------------

 

5.9No Acceleration of Account Payments.  

Except as otherwise provided in this Section, no payment scheduled to be made
under this Article V may be accelerated.  Notwithstanding the foregoing, the
Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article V in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, limited cashouts or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence.

5.10Amounts Transferred from the Cash America SERP

Any amounts transferred from the Cash America SERP will be administered in
accordance with the terms of the Cash America SERP, including any prior payment
elections made by a Participant, to the extent required to avoid income
inclusion under Code Section 409A(a)(1).  For the avoidance of doubt, the
determination of whether amounts transferred from the Cash America SERP become
vested as a result of a Change in Control after the Effective Date will be
determined under sections 1.8 and 3.7(b) of the Plan.

 

Article VI
CLAIMS

6.1Initial Claim.  

(a)Rights.  If a Participant or Beneficiary has any grievance, complaint or
claim concerning any aspect of the operation or administration of the Plan,
including but not limited to claims for benefits (collectively referred to
herein as “claim” or “claims”), such claimant will submit the claim in
accordance with the procedures set forth in this Article.  All such claims must
be submitted within the “applicable limitations period.”  The “applicable
limitations period” will be 2 years, beginning on (i) in the case of any
lump-sum payment, the date on which the payment was made, (ii) in the case of a
periodic payment, the date of the first in the series of payments, or (iii) for
all other claims, the date on which the action complained of
occurred.  Additionally, upon denial of an appeal pursuant to Section 6.2, a
Participant or Beneficiary will have 90 days within which to bring suit for any
claim related to such denied appeal; any such suit initiated after such 90-day
period will be precluded.  

(b)Procedure.  Claims for benefits under the Plan may be filed with the
Administrative Committee on forms or in such other written documents as the
Administrative Committee may prescribe.  The Administrative Committee will
furnish to the claimant written notice of the disposition of a claim within 90
days after the application therefor is filed; provided, if special circumstances
require an extension of time for processing the claim, the Administrative
Committee will furnish written notice of the extension to the claimant prior to
the end of the initial 90-day period, and such extension will not exceed one
additional, consecutive 90-day period.  In the event the claim is denied, the
notice of the disposition of the claim will provide the specific reasons for the
denial, citations of the pertinent provisions of the Plan, an explanation as to
how the claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.

 

14

--------------------------------------------------------------------------------

 

6.2Appeal.  

Any Participant or Beneficiary who has been denied a benefit will be entitled,
upon request to the Controlling Company, to appeal the denial of his claim. The
claimant (or his duly authorized representative) may review pertinent documents
related to the Plan and in the Controlling Company’s possession in order to
prepare the appeal.  The request for review, together with a written statement
of the claimant’s position, must be filed with the Controlling Company no later
than 60 days after receipt of the written notification of denial of a claim
provided for in subsection (b).  The Controlling Company’s decision will be made
within 60 days following the filing of the request for review and will be
communicated in writing to the claimant; provided, if special circumstances
require an extension of time for processing the appeal, the Controlling Company
will furnish written notice of the extension to the claimant prior to the end of
the initial 60-day period, and such extension will not exceed one additional
60-day period.  If unfavorable, the notice of the decision will explain the
reasons for denial, indicate the provisions of the Plan or other documents used
to arrive at the decision and state the claimant’s right to bring a civil action
under ERISA Section 502(a).  Upon denial of an appeal pursuant to this
subsection, a Participant will have 90 days within which to bring suit against
the Plan for any claim related to such denied appeal; any such suit initiated
after such 90-day period will be precluded.

6.3Satisfaction of Claims.  

Any payment to a Participant or Beneficiary will to the extent thereof be in
full satisfaction of all claims hereunder against the Administrative Committee
and the Company, any of whom may require such Participant or Beneficiary, as a
condition to such payment, to execute a receipt and release therefor in such
form as will be determined by the Administrative Committee or the Company.  If
receipt and release is required but the Participant or Beneficiary (as
applicable) does not provide such receipt and release in a timely enough manner
to permit a timely distribution in accordance with the general timing of
distribution provisions in the Plan, such payment will be forfeited.  

 

Article VII
SOURCE OF FUNDS; TRUST

7.1Source of Funds.  

Except as provided in this Section and Section 7.2, the Company will provide the
benefits described in the Plan from the general assets of the Company.  In any
event, the Company ultimately will have the obligation to pay all benefits due
to Participants and Beneficiaries under the Plan.  The Company may, but will not
be required to, establish a Trust and may pay over funds from time to time to
such Trust (as described in Section 7.2), and, to the extent that funds in such
Trust allocable to the benefits payable under the Plan are sufficient, the Trust
assets will be used to pay benefits under the Plan.  If such Trust assets are
not sufficient to pay all benefits due under the Plan, then the Company will
have the obligation, and the Participant or Beneficiary, who is due such
benefits, will look to the Company to provide such benefits.  

 

15

--------------------------------------------------------------------------------

 

7.2Trust.  

The Company may transfer all or any portion of the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement.  To the extent provided in
the Trust Agreement, each transfer into the Trust Fund will be irrevocable as
long as the Company has any liability or obligations under the Plan to pay
benefits, such that the Trust property is in no way subject to use by the
Company; provided, it is the intent of the Company that the assets held by the
Trust are and will remain at all times subject to the claims of the general
creditors of the Company.  No Participant or Beneficiary will have any interest
in the assets held by the Trust or in the general assets of the Company other
than as a general, unsecured creditor.  Accordingly, the Company will not grant
a security interest in the assets held by the Trust in favor of the
Participants, Beneficiaries or any creditor.

7.3Funding Prohibition under Certain Circumstances.  

Notwithstanding anything in this Article VII to the contrary, no assets will be
set aside to fund benefits under the Plan if such setting aside would be treated
as a transfer of property under Code Section 83 pursuant to Code Section
409A(b).  

 

Article VIII
RIGHTS AND DUTIES UNDER THE PLAN

8.1Controlling Company Action.  

The Controlling Company, as plan sponsor of the Plan, will have all the rights,
authority and duties specified hereunder.  Unless and until the Board of
Directors of the Controlling Company appoints any other or additional person(s)
to act on behalf of the Controlling Company with regard to any or all of the
items specifically reserved for, or to be directed by, the Controlling Company
under the Plan, the Chief Executive Officer of the Controlling Company with the
approval of the Compensation Committee is hereby authorized and directed to act
on behalf of the Controlling Company or the Company.  Notwithstanding the
foregoing, if any decision or action could impact or affect solely the benefits
or rights under the Plan (if any) of the Chief Executive Officer of the
Controlling Company, then the Chief Executive Officer of the Controlling Company
will not participate in such decision and the Compensation Committee alone will
make such decision; provided, if a member of the Compensation Committee is a
Participant or Beneficiary, he will not participate in any decision which solely
affects his own benefit under the Plan.  

8.2Administrative Committee Organization and Action.  

Action of the Administrative Committee may be taken with or without a meeting of
committee members; provided, action will be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action.  If a member of the committee is a Participant or
Beneficiary, he will not participate in any decision which solely affects his
own benefit under the Plan.  For purposes of administering the Plan, the
Administrative Committee will choose a secretary who will keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan.  The secretary may execute any certificate or any
other written direction on behalf of the Administrative Committee.

 

16

--------------------------------------------------------------------------------

 

8.3Rights and Duties.

The Administrative Committee will administer the Plan and will have all the
powers necessary to accomplish that purpose, including (but not limited to) the
following:

(a)To construe, interpret and administer the Plan;

 

(b)To make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;

 

(c)To compute and certify to the Company the amount and kinds of benefits
payable to Participants and Beneficiaries, and to determine the time and manner
in which such benefits are to be paid;

 

(d)To authorize all disbursements by the Company pursuant to the Plan;

 

(e)To maintain all the necessary records of the administration of the Plan;

 

(f)To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;

 

(g)To have all powers elsewhere conferred upon it;

 

(h)To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

 

(i)To appoint a Trustee hereunder; and

 

(j)To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.  

 

The Administrative Committee will have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, each in its sole discretion, and its
decisions on such matters will be final and conclusive on all parties.

8.4Compensation, Indemnity and Liability.  

The Administrative Committee and its members will serve as such without bond and
without compensation for services hereunder.  All expenses of the Administrative
Committee will be paid by the Company.  No member of the Administrative
Committee will be liable for any act or omission of any other member of the
Administrative Committee, or for any act or omission on his own part, excepting
his own willful misconduct.  The Company will indemnify and hold harmless the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the Administrative Committee, excepting only expenses and
liabilities arising out of his own willful misconduct.

 

 

17

--------------------------------------------------------------------------------

 

Article IX
AMENDMENT AND TERMINATION

9.1Amendments.  

The Compensation Committee will have the right, in its sole discretion, to amend
the Plan in whole or in part at any time and from time to time.  Any amendment
will be in writing and executed by a duly authorized officer of the Controlling
Company.  An amendment to the Plan may modify its terms in any respect
whatsoever; provided, no such action may reduce the amount already credited to a
Participant’s Account without the affected Participant’s written consent.  All
Participants and Beneficiaries will be bound by such amendment.

9.2Freezing or Termination of Plan.

(a)Freezing.  The Controlling Company, through action of the Compensation
Committee, reserves the right to discontinue and freeze the Plan at any time,
for any reason.  Any action to freeze the Plan will be taken by the Compensation
Committee in the form of a written Plan amendment executed by a duly authorized
officer of the Controlling Company.  

(b)

Termination.  The Controlling Company expects to continue the Plan but reserves
the right to terminate the Plan and fully distribute all Accounts under the Plan
at any time, for any reason; provided, the distribution of Accounts will be
subject to the restrictions provided under Code Section 409A (including, to the
extent required by Code Section 409A, the 6-month delay that applies to
distributions to Key Employees following Separation from Service).  Any action
to terminate the Plan will be taken by the Compensation Committee in the form of
a written Plan amendment executed by a duly authorized officer of the
Controlling Company.  If the Plan is terminated, each Participant will become
100 percent vested in his Account.  Such termination will be binding on all
Participants and Beneficiaries.

 

Article X
MISCELLANEOUS

10.1Beneficiary Designation.  

(a)General.  Participants will designate and from time to time may redesignate
their Beneficiaries in such form and manner as the Administrative Committee may
determine.  For a Participant who becomes a Participant on the Effective Date
and previously participated in the Cash America SERP, the beneficiary designated
under the Cash America SERP will be deemed to be the Participant’s Beneficiary
as of the Effective Date unless a new Beneficiary designation is required by the
Administrative Committee.

(b)No Designation or Designee Dead or Missing.  In the event that:

(1)A Participant dies without designating a Beneficiary;

(2)The Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary has
been designated; or

 

18

--------------------------------------------------------------------------------

 

(3)The Beneficiary designated by a Participant cannot be located by the
Administrative Committee within a reasonable time following the Participant’s
death, as determined by the Administrative Committee;

then, in any of such events, the Beneficiary of such Participant will be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant; provided, if the Participant does not have a Surviving Spouse (or
the Surviving Spouse cannot be located), and no claim has been made on behalf of
the Participant’s estate within a reasonable period of time after the
Participant’s death, then the Beneficiary will be such heirs and/or relatives of
the Participant as the Administrative Committee may determine in its sole
discretion, and payment to such Beneficiary will be deemed in full satisfaction
of the Participant’s benefits under the Plan, without further liability with
respect to such Participant’s benefits on the part of the Plan, the Controlling
Company, any Affiliate, or the Administrative Committee.

10.2Distribution pursuant to a Domestic Relations Order.

Upon receipt of a valid domestic relations order (determined in accordance with
the rules applicable to a tax-qualified retirement plan under Code Section
401(a)) requiring the distribution of all or a portion of a Participant’s
Account to an alternate payee, the Administrative Committee will cause the
Company to pay a distribution to such alternate payee.  All distributions to
alternate payees under the Plan will be in the form of a single lump sum
payment.

10.3Taxation.  

It is the intention of the Controlling Company that the benefits payable
hereunder will not be deductible by the Company or taxable for federal income
tax purposes to Participants or Beneficiaries until such benefits are paid by
the Company, or the Trust, as the case may be, to such Participants or
Beneficiaries.  For purposes of the Federal Insurance Contributions Act
(“FICA”), each Participant will be taxed on contributions and investment
earnings attributable thereto based on the year in which occurs the later of (i)
the date that the contributions are credited to the Participant’s Accounts; and
(ii) the date that the contributions become vested.  When benefits are paid
hereunder, it is the intention of the Controlling Company that they will be
deductible by the Company under Code Section 162.  The Plan is intended to
satisfy the requirements of Code Section 409A, and the Administrative Committee
will use its reasonable best efforts to interpret and administer the Plan in
accordance with such requirements.

10.4No Employment Contract.  

Nothing herein contained is intended to be nor will be construed as constituting
a contract or other arrangement between the Company and any Participant to the
effect that the Participant will be employed by the Company for any specific
period of time.

10.5Headings.  

The headings of the various articles and sections in the Plan are solely for
convenience and may not be relied upon in construing any provisions hereof.  Any
reference to a section refers to a section of the Plan unless specified
otherwise.

 

19

--------------------------------------------------------------------------------

 

10.6Gender and Number.  

Use of any gender in the Plan will be deemed to include both genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.

10.7Assignment of Benefits.  

The right of a Participant or his Beneficiary to receive payments under the Plan
will not be anticipated, alienated, sold, assigned, transferred, pledged,
encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.

10.8Legally Incompetent.  

The Administrative Committee, in its sole discretion, may direct that payment to
be made to an incompetent or disabled person, whether because of minority or
mental or physical disability, be made instead to the guardian of such person or
to the person having custody of such person, without further liability on the
part of the Company for the amount of such payment to the person on whose
account such payment is made.

10.9Governing Law.  

The Plan will be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of
Illinois.  If any provisions of this instrument are held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective.

10.10Exclusive Benefit.  

The benefits payable hereunder will be the exclusive benefit payable to any
Participant under the Plan.

 

IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the 13th day of September, 2017.

 

 

ENOVA INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ David Fisher

 

 

David Fisher, Chief Executive Officer

 

THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN IS AUTHORIZED,
APPROVED AND ADOPTED BY THE BOARD OF DIRECTORS OF ENOVA INTERNATIONAL, INC.

 

September 13, 2017

 

20